Citation Nr: 0324288	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-13 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective prior to January 10, 1994, for a 
grant of service connection for end-stage pulmonary fibrosis 
with atrial fibrillation secondary to asbestos exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from September 1944 to October 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that granted service connection for a lung 
condition secondary to asbestos exposure, effective from 
January 10, 1994.  In January 1997, communication was 
received from the veteran disagreeing with the effective date 
that was assigned.  

In August 2003, the Board granted the veteran's motion to 
have his appeal advanced on the docket, pursuant to 38 C.F.R. 
§ 20.900(c) (2002).


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersede the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000-and although that 
consideration was not addressed by the Court's remand-a 
Remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In particular, the record does not reflect that the RO 
has provided the veteran with notice of the specific types of 
evidence that would help establish his claim.  The Board 
recognizes that this appeal has been pending for several 
years and that the veteran is in failing health.  
Nevertheless, because the above notice is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).  

Review of the file also discloses that, on the VA Form 9 that 
was received in September 2002, the veteran requested a 
personal hearing before the Board at the RO, noting also that 
he wanted a hearing before a "reviewing officer."  The RO 
should clarify the veteran's wishes in this regard and should 
schedule whatever hearing that he may desire.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A, §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  The veteran should be notified as 
to the specific types of evidence that are 
needed to establish his claim for an earlier 
effective date for service connection for 
end-stage pulmonary fibrosis with atrial 
fibrillation secondary to asbestos exposure.  

2.  The RO should clarify the veteran's 
wishes concerning a personal hearing, either 
before the Board or a decision review officer 
at the RO.  

3.  After ensuring compliance with the VCAA, 
the RO should again consider the veteran's 
claim.  If any action taken remains adverse 
to the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case and they 
should be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



